Citation Nr: 0016022	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether a September 18, 1968 RO decision denying the 
veteran's claim of service connection for bilateral hearing 
loss was clearly and unmistakably erroneous. 

2.  Whether a May 23, 1972 RO decision denying the veteran's 
application to reopen his claim of service connection for 
bilateral hearing loss for failure to present new and 
material evidence was clearly and unmistakably erroneous.

3.  Whether a November 24, 1978 RO decision denying the 
veteran's application to reopen his claim of service 
connection for bilateral hearing loss for failure to present 
new and material evidence was clearly and unmistakably 
erroneous.

4.  Whether a July 8, 1994 RO decision denying the veteran's 
application to reopen his claim of service connection for 
bilateral hearing loss for failure to present new and 
material evidence was clearly and unmistakably erroneous.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 29, 1966 to 
September 6, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened and granted the veteran's claims 
of service connection for bilateral sensorineural hearing 
loss and for tinnitus (assigning a 10 percent rating for each 
disability), and which denied his claim of clear and 
unmistakable error regarding a September 18, 1968 RO 
decision, which initially denied his claim of service 
connection for bilateral hearing loss, and subsequent RO 
decisions dated May 23, 1972, November 24, 1978, and July 8, 
1994, all of which denied his applications to reopen his 
hearing loss claim for failure to present new and material 
evidence.  


FINDINGS OF FACT

1.  By RO decision of September 18, 1968, service connection 
for bilateral hearing loss was denied.

2.  The veteran received written notice of the September 18, 
1968 RO decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

3.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the September 
18, 1968 RO decision were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.

4.  A May 23, 1972 RO decision addressed the veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss, concluded that there 
was no new factual basis presented which warranted service 
connection for either claim, and determined that the prior 
September 1968 RO decision was final.

5.  The veteran received written notice of the May 23, 1972 
RO decision; however, he failed to perfect a timely appeal 
therefrom and that decision is final.

6.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the May 23, 
1972 RO decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

7.  A November 24, 1978 RO decision addressed the veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss, concluded that there 
was no new factual basis presented which warranted service 
connection for either claim, and determined that the prior 
September 1968 RO decision was final.

8.  The veteran received written notice of the November 24, 
1978 RO decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

9.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the November 
24, 1978 RO decision were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.

10.  A July 8, 1994 RO decision addressed the veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss, concluded that there 
was no new factual basis presented which warranted service 
connection for either claim, and determined that the prior 
September 1968 RO decision was final.

11.  The veteran received written notice of the July 8, 1994 
RO decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

12.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the July 8, 
1994 RO decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the September 18, 1968 RO decision denying his 
claim of entitlement to service connection for bilateral 
hearing loss was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (1999).

2.  The veteran has not submitted a viable claim with respect 
to whether the May 23, 1972 RO decision denying his 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).

3.  The veteran has not submitted a viable claim with respect 
to whether the November 24, 1978 RO decision denying his 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).

4.  The veteran has not submitted a viable claim with respect 
to whether the July 8, 1994 RO decision denying his 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination on May 18, 1966, his ears and tympanic membranes 
were clear and normal.  Audiometric testing, following 
conversion of the ASA values in effect for military 
audiometric examinations dated prior to October 31, 1967 to 
ISO values currently in use, revealed that the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
10
LEFT
20
25
40
N/A
35

(NOTE: In this decision, all ASA audiometric values will be 
converted into and reported as ISO values.)

The May 1966 enlistment examination noted no defects of the 
veteran at that time except for decreased visual acuity.  He 
was deemed fit for military service and accepted into active 
duty.  On his accompanying medical history report, he denied 
ever needing to use a hearing aid or having ear trouble or 
running ears.

On audiological evaluation on August 2, 1966, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
30
N/A
35
LEFT
45
35
40
N/A
30

Two days after the above air conduction audiological 
evaluation, the veteran underwent another a second one, on 
August 4, 1966.  This examination showed that his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
40
N/A
40
LEFT
40
35
45
N/A
50

On August 9, 1966, a third air conduction audiological 
evaluation was performed which revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
50
N/A
45
LEFT
55
55
50
N/A
55

The narrative summary of a military medical board 
examination, dated in mid-August 1966, shows that the 
veteran's chief complaint was hearing loss.  The reviewing 
physician noted that the veteran entered into active duty on 
June 29, 1966, that he had "a past history of hearing loss 
of at least one year's duration" and that he reported that 
he had to sit in the front row of his classroom in school in 
order to hear his teacher.  Based on the above audiometric 
tests, the veteran was diagnosed with bilateral deafness, 
sensorineural type, characterized as moderately severe, which 
had existed prior to his entry into service and was not 
aggravated by service.

On audiological examination on August 19, 1966, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
N/A
60
LEFT
60
70
65
N/A
65

A September 1966 medical board proceeding recommended the 
veteran for separation from active duty for bilateral 
sensorineural deafness which rendered him unfit for further 
military service.  The medical board determined that the 
veteran's impaired hearing had its onset approximately in 
1964, existed prior to his entry into active duty, was not 
incurred in the line of duty, was not caused by any incident 
of service and was not aggravated by active duty.  The 
veteran was medically discharged from active duty on 
September 6, 1966.

In late July 1968, the veteran filed his original claim of 
service connection for bilateral hearing loss with VA.  He 
was provided with VA medical and psychiatric examinations in 
August 1968, the reports of which show that he reported a 
history of onset of hearing loss in service which he related 
to acoustic trauma from firing rifles on a target range.  He 
denied having any tinnitus.  The diagnosis was bilateral 
sensorineural hearing loss, probably secondary to acoustic 
trauma.

In a September 18, 1968 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
impaired hearing.  The text of the decision shows that the RO 
rating specialist had reviewed the veteran's service medical 
records and noted that the military medical board determined 
that he had bilateral sensorineural hearing loss which had 
pre-existed service and was not aggravated by service.  
Notice of the adverse decision and his appellate rights was 
sent in October 1968.  The claims file indicates that the 
veteran did not file a timely appeal and the September 1968 
RO decision became final.

In April 1972, the veteran applied to reopen his previously 
denied claim of service connection for bilateral hearing 
loss.  In support of his application, he presented written 
contentions that his hearing loss did not exist prior to his 
entry into active duty and was incurred in service as a 
result of exposure to acoustic trauma from target practice on 
a rifle range.  The veteran submitted a VA medical record 
showing that he was hospitalized from March 1972 to April 
1972 for a history of mixed drug abuse.  The report listed, 
among his multiple psychiatric and physical diagnoses, 
"probable mild sensorineural hearing loss, cause 
undetermined."

In a May 23, 1972 decision, the RO determined that the 
veteran had failed to submit any evidence which was new and 
material with regard to his previously denied claim of 
service connection for bilateral hearing loss and denied his 
application to reopen the claim.  Notice of the adverse 
decision was sent to him via VA correspondence in May 1972.  
In response, he submitted a Notice of Disagreement in July 
1972.  The RO furnished the veteran with a Statement of The 
Case in August 1972, and notified him of the necessary 
procedure to perfect his appeal.  Thereafter, the file 
indicates that he failed to file a timely appeal and, after 
the appellate period lapsed, the May 1972 RO decision became 
final.

In October 1978, the veteran submitted a second application 
to reopen his claim for service connection for bilateral 
hearing loss, to include tinnitus.  He reported that at the 
time of his service induction, he was provided with several 
hearing acuity tests which indicated some loss of hearing.  
He contended that his hearing loss was permanently worsened 
when he was exposed to acoustic trauma on the rifle range 
during basic training, as he was not provided with hearing 
protection.

In a November 24, 1978 RO decision, the veteran's application 
to reopen his hearing loss claim was denied for failure to 
present evidence which was new and material to the claim.  
The veteran did not appeal this determination and it became 
final.

In November 1990, the veteran applied for a third time to 
reopen his hearing loss claim.  In correspondence dated in 
December 1990, the RO informed the veteran that his claim had 
been previously denied in a prior final decision, and that to 
reopen his claim he needed to submit evidence which was new 
and material to the claim.  The RO requested the veteran to 
submit new and material evidence, defined at the time as 
information which had not been previously reviewed and 
related directly to the hearing loss issue, within 60 days.  
However, the veteran did not respond to the RO's request.  In 
correspondence dated in March 1991, the RO reminded the 
veteran that he had not responded to the request for new and 
material evidence and advised him that he could submit new 
and material evidence at any time, but that he needed to 
submit such evidence no later than December 1991 in order to 
preserve the date of receipt of his application to reopen, in 
November 1990, for effective date purposes.  However, the 
file shows that no response was received from him and no 
further activity in this regard was pursued.

In May 1994, the veteran submitted his fourth application to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  In support of his application, he 
submitted a collection of VA medical records, dated in 1994, 
which show treatment for elevated blood pressure, right ankle 
complaints and bilateral hearing loss.  Included in this 
collection of records was a May 1994 VA audiological 
evaluation which diagnosed the veteran with bilateral 
sensorineural hearing loss with reduced word understanding 
ability.  On evaluation for word recognition under the 
criteria of the Maryland CNC speech discrimination test, he 
achieved a score of 84 percent during testing of his right 
ear and 88 percent during testing of his left.  On 
audiological evaluation, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
55
LEFT
20
35
45
60
65

The audiometric report did not contain any discussion 
regarding the history or etiology of the bilateral 
sensorineural hearing loss diagnosis.

In a July 8, 1994 RO decision, the veteran's application to 
reopen his hearing loss claim was denied for failure to 
present new and material evidence.  The veteran was informed 
of the adverse decision and his appellate rights in 
correspondence dated in July 1994.  Thereafter, no response 
was received from the veteran within the regulatory appellate 
period and the July 1994 RO decision became final.

On December 26, 1996, the veteran filed an application for 
the fifth time to reopen his claim of service connection for 
bilateral hearing loss, to include tinnitus.  The RO 
responded via correspondence dated in January 1997 and April 
1997, informing the veteran of his need to submit new and 
material evidence by January 1998 in order to preserve the 
effective date for any award of benefits.

In July 1997, the veteran (via his representative) submitted 
a claim of clear and unmistakable error regarding the prior 
RO denials of service connection for bilateral hearing loss 
and the denials to reopen his claim in this regard for 
failure to submit new and material evidence. 

The veteran was provided with a VA audiology examination in 
February 1998.  The report of this examination shows a 
diagnosis of bilateral sensorineural hearing loss and 
tinnitus.  The audiologist who conducted the examination 
provided commentary in which he expressed his objective and 
professional opinion that the veteran's bilateral hearing 
loss and tinnitus both occurred while he was in military 
service as a result of exposure to acoustic trauma while 
undergoing weapons training on a rifle range.  Based on this 
determination, the RO granted the veteran service connection 
for bilateral sensorineural hearing loss and tinnitus, 
effective from December 26, 1996, in a rating decision dated 
in March 1998.  This decision also determined that there was 
no clear and unmistakable error with regard to the prior RO 
decisions which denied his hearing loss claim.


II.  Analysis
 
(a.)  Whether a September 18, 1968 RO decision 
denying the veteran's claim of service connection 
for bilateral hearing loss was clearly and 
unmistakably erroneous.

In Damrel v. Brown, 6 Vet. App. 242 (1994) the Court 
synthesized the case law on the proper test to determine if 
there is clear and unmistakable error (CUE), as previously 
set forth in Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  In Damrel the Court held that for there to be CUE 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
(West 1991) can never be applicable in a claim of CUE.  CUE 
either exists undebatably or there is no CUE within the 
meaning of 38 C.F.R. § 3.105(a) (1999).  Russell v. Principi, 
3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant review 
by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  McIntosh 
v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to claim 
CUE on the basis that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

The RO, in its decision of September 18, 1968, denied the 
veteran's claim for service connection for bilateral hearing 
loss, based on its review of his service medical records and 
VA medical examinations in August 1968.  The service medical 
records showed the veteran to have a diagnosis of bilateral 
sensorineural hearing loss that the military medical board 
found to have pre-existed his entry into service by about one 
year and which was not aggravated by active duty.  The VA 
examination reports show a diagnosis of bilateral 
sensorineural hearing loss and also that he reported a 
history of onset of hearing loss in service which he related 
to acoustic trauma from firing rifles on a target range.  
After considering the aforementioned evidence, the RO 
determined in its September 1968 decision that the veteran's 
hearing loss condition had its onset prior to his entry into 
military service and was not permanently worsened by service, 
such that service connection for bilateral hearing loss could 
be awarded on either a direct or aggravatory basis.  The laws 
and regulations in effect at the time of the September 1968 
RO decision defined service connection to basically mean that 
the facts, as shown by the evidence, established that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This could be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory presumptions.  
See 38 C.F.R. § 3.303(a) (1967).

The veteran has asserted CUE on the basis of an alleged error 
or failure on the part of the VA Regional Office in September 
1968 to properly adjudicate his hearing loss claim.  
Specifically, he contends that his hearing loss did not exist 
prior to his entry into service and was caused by his 
exposure to acoustic trauma from the discharge of weapons on 
a rifle range during basic training.  In the alternative, he 
concedes that he had hearing loss prior to service which was 
aggravated by exposure to acoustic trauma while in service.  
These are, in essence, assertions that the VA improperly 
weighed or evaluated the evidence.  Simply to claim CUE on 
this basis does not give rise to the stringent definition of 
CUE.  See Fugo.  The Board finds that the contested RO 
decision of September 1968 was not predicated on a clear and 
unmistakable assessment of the facts, as the RO based its 
determination of his hearing loss as pre-existing service and 
not aggravated by service on the facts which were available 
at that time: namely, his personal assertions of a nexus 
between his hearing loss and his period of active service, 
and the service medical records which included a finding by 
the Medical Board that the veteran's hearing impairment 
existed prior to service, was not incurred in the line of 
duty, was not caused by any incident of service, and was not 
aggravated by service.  

Though service connection has since then been established for 
bilateral hearing loss, nearly 30 years after the September 
1968 RO decision, this allowance does not, in itself, 
establish that there was CUE with regard to the prior final 
denial, as the scope of the Board's review is restricted to 
that evidence and those laws and regulations which were in 
effect at the time of the September 1968 decision.  

(b.)  Whether the RO decisions dated May 23, 1972, 
November 24, 1978, and July 8, 1994, which denied 
the veteran's application to reopen his claim of 
service connection for bilateral hearing loss for 
failure to present new and material evidence, were 
clearly and unmistakably erroneous.

In July 1997, the veteran (via his representative) submitted 
a claim of clear and unmistakable error regarding the prior 
RO denials of service connection for bilateral hearing loss.  
Specifically, the veteran alleged that VA's concurrence with 
the service medical board's determination that his hearing 
loss existed prior to his entrance into active duty and was 
not aggravated by service was not supported by the objective 
evidence of record.  

The veteran asserted that the RO's determination in September 
1968 that his hearing loss pre-existed service was predicated 
on the medical board report which recorded "(a) past history 
of hearing loss of at least one year's duration.  (The 
veteran) states that he had to sit at the front of the 
classroom to hear the teacher."  The veteran's contention 
was that his statement reporting a pre-service hearing loss 
condition was of no evidentiary value was he possessed no 
medical qualification to render an objective opinion that he 
had hearing loss at that time.  He further cited, as 
authority to this assertion, the U.S. Court of Appeals for 
Veterans Claims decision in Crowe v. Brown, 7 Vet. App 238 
(1994) (decided on December 20, 1994), which held that where 
there are references on the veteran's entrance examinations 
to a history of a preexisting medical condition, if the 
medical examiner does not find the disorder on the 
examination, the disorder is not "noted" as defined by the 
law and regulations so as to rebut the presumption of 
soundness.  Crowe addressed the applicable law and 
regulations as contained in 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b), which provided that the presumption of 
soundness applied except for those disorders "noted" at the 
time of examination for entry into service.  

To the extent that the veteran asserts that the holding in 
Crowe supports his claim of CUE, the caselaw provides that 
"a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question." Damrel v. Brown, 6 Vet. App. 242, 
at 245 (1994).  Crowe was decided on December 20, 1994, which 
was several months after the RO decision of July 8, 1994, and 
well after the RO decisions of May 23, 1972, November 24, 
1978, and September 18, 1968, and thus did not exist as 
controlling caselaw at the time of each of those decisions.  
Therefore, his contention in this regard is without merit and 
the Board finds that there was no CUE on part of the RO for 
not applying the holding in Crowe in the aforementioned 
decisions.

With regard to the veteran's general contention that the RO 
decisions of May 23, 1972, November 24, 1978, and July 8, 
1994, were clearly and unmistakably erroneous, initially, the 
Board finds that each of these decisions correctly found the 
decision of September 1968 to be final with regard to the 
denial of service connection for bilateral hearing loss.  The 
veteran had been given notice of the adverse decision in 
October 1968 and thereafter failed to file a timely appeal of 
the decision.  

To the extent that the veteran contends that there was CUE 
with the RO's assessments, on May 23, 1972, November 24, 
1978, and July 8, 1994, of the evidence submitted in each of 
the aforementioned cases as a basis to reopen the hearing 
loss claim, this, too, is essentially a claim that the VA 
improperly weighed or evaluated the evidence.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  "[S]imply to claim CUE on 
the basis that previous adjudications have improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo, at 44.  "It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger."  

A review of the medical evidence submitted in each of the 
veteran's bids to reopen his hearing loss claim in 1972, 
1978, and 1994, shows only that the veteran had an existing 
hearing loss condition which he asserted on his own authority 
to be related to his period of military service.  No 
objective medical evidence linking this disability to his 
period of active duty was submitted, and the RO decisions 
concluded that the submitted evidence did not constitute new 
and material evidence as the applicable laws, regulations and 
caselaw defined to be new and material evidence during each 
of those times.  In this regard, in 1972, the evidence 
submitted consisted of the veteran's contentions, and a VA 
medical record showing treatment for an unrelated problem, 
with probable hearing loss, cause undetermined among the 
diagnoses.  This evidence was found to be not new and 
material to the veteran's claim.  Likewise, in 1978, the 
veteran offered only his contentions that his hearing loss 
was related to service.  In 1994, the veteran offered records 
dated in 1994 which showed that he had a hearing loss.  The 
Board finds that there was no clear and unmistakable error in 
the RO decisions of May 23, 1972, November 24, 1978, and July 
8, 1994 and that the RO decisions in each case were supported 
by the laws and regulations in effect at that time.  


ORDER

The veteran's appeal that the September 18, 1968 RO decision, 
which denied his claim of entitlement to service connection 
for bilateral hearing loss, was clearly and unmistakably 
erroneous, is denied.

The veteran's appeal that the May 23, 1972 RO decision, which 
denied his application to reopen his claim of entitlement to 
service connection for bilateral hearing loss for failure to 
present new and material evidence, was clearly and 
unmistakably erroneous, is denied.

The veteran's appeal that the November 24, 1978 RO decision, 
which denied his application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
for failure to present new and material evidence, was clearly 
and unmistakably erroneous, is denied.

The veteran's appeal that the July 8, 1994 RO decision, which 
denied his application to reopen his claim of entitlement to 
service connection for bilateral hearing loss for failure to 
present new and material evidence, was clearly and 
unmistakably erroneous, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

